Title: To George Washington from Samuel Chase, 31 January 1796
From: Chase, Samuel
To: Washington, George


          
            Baltimore Town [Md.] 3[1] Jany 96.Sunday Morn:
            Dear Sir.
          
          Last Evening Mr McHenry shewed Me your letter to him, in which You desired him to inform Me, of my Appointment, as one of the Judges of the supreme Court of the united States. This high Mark of your Confidence will be always remembered with Gratitude, and shall never be a Subject of Regret to You. I can promise, Sir, to use my utmost Endeavours to execute so honourable and important an office with Integrity, and Diligence. my impaired Health, rendered very precarious from a gouty Habit, and my advanced age will, I fear, greatly suffer from the fatigue of itinerant Duty.
          I expect to set off this afternoon, and will come up with all the Expedition the Severity of the weathr, and
          the badness of the Roads will permit. I have the Honour to be, ⟨mutilated⟩
        